DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 9-10 (Currently Amended)
Claims 2-6 (Original)
Claims 11-13 (Previously Presented)
Claims 14-17(New)
Claims 7-8 (Canceled)

Allowable Subject Matter
Claims 1-6 and 9-17 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “a control circuit configured to select one of the plurality of cells to be discharged by selecting one of the plurality of connection terminals, and
a current generation circuit configured to generate a plurality of terminal currents having current values which vary according to voltages between respective adjacent terminal pairs among the plurality of connection terminals and the ground terminal,
wherein the current generation circuit shifts the voltages between the respective adjacent terminal pairs with reference to a potential of the internal ground, thereby generating the plurality of terminal currents based on the shifted voltages,
wherein the selected one of the plurality of connection terminals, selected by the control circuit, is one of terminals forming one of the adjacent terminal pairs and having a potential higher than the other of the terminals forming the one of the adjacent terminal pairs, and
wherein the control circuit selects one terminal current, from among the plurality of currents generated by the current generation circuit, to be supplied from the selected one of the plurality of connection terminals to the internal ground via the internal current path.”, in combination with all other elements recited in claim 1.
Claims 2-6 are also allowed as they further limit allowed claim 1.
Regarding claim 9, prior arts do not suggest or teach, among other claimed allowable features, “a control circuit configured to select one of the plurality of cells to be discharged by selecting one of the plurality of connection terminals, and
a current generation circuit configured to generate a plurality of terminal currents having current values which vary according to voltages between respective adjacent terminal pairs among the plurality of connection terminals and the ground terminal,
wherein the current generation circuit shifts the voltages between the respective adjacent terminal pairs with reference to a potential of the internal ground, thereby generating the plurality of terminal currents based on the shifted voltages,
wherein the selected one of the plurality of connection terminals, selected by the control circuit, is one of terminals forming one of the adjacent terminal pairs and having a potential higher than the other of the terminals forming the one of the adjacent terminal pairs, and
wherein the control circuit selects one terminal current, from among the plurality of currents generated by the current generation circuit, to be supplied from the selected one of the plurality of connection terminals to the internal ground via the internal current path.”, in combination with all other elements recited in claim 9.
Claims 14-16 are also allowed as they further limit allowed claim 9.
Regarding claim 10, prior arts do not suggest or teach, among other claimed allowable features, “a control circuit configured to select one of the plurality of cells to be discharged by selecting one of the plurality of connection terminals, and
a current generation circuit configured to generate a plurality of terminal currents having current values which vary according to voltages between respective adjacent terminal pairs among the plurality of connection terminals and the ground terminal,
wherein the current generation circuit shifts the voltages between the respective adjacent terminal pairs with reference to a potential of the internal ground, thereby generating the plurality of terminal currents based on the shifted voltages,
wherein the selected one of the plurality of connection terminals, selected by the control circuit, is one of terminals forming one of the adjacent terminal pairs and having a potential higher than the other of the terminals forming the one of the adjacent terminal pairs, and
wherein the control circuit selects one terminal current, from among the plurality of currents generated by the current generation circuit, to be supplied from the selected one of the plurality of connection terminals to the internal ground via the internal current path.”, in combination with all other elements recited in claim 10.
Claims 11-13 are also allowed as they further limit allowed claim 10.
Regarding claim 17, prior arts do not suggest or teach, among other claimed allowable features, “a control circuit configured to select one of the plurality of cells to be discharged by selecting one of the plurality of connection terminals, and
a current generation circuit configured to generate a plurality of terminal currents having current values which vary according to voltages between respective adjacent terminal pairs among the plurality of connection terminals and the ground terminal,

wherein the selected one of the plurality of connection terminals, selected by the control circuit, is one of terminals forming one of the adjacent terminal pairs and having a potential higher than the other of the terminals forming the one of the adjacent terminal pairs, and
wherein the control circuit selects one terminal current, from among the plurality of currents generated by the current generation circuit, to be supplied from the selected one of the plurality of connection terminals to the internal ground via the internal current path.”, in combination with all other elements recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 7, 2021